—Order, Supreme Court, Kings County (James Shaw, J.), entered July 2, 1992, which denied defendant-appellant’s motion to vacate a judgment of foreclosure and sale, unanimously affirmed, without costs.
We agree with the IAS Court that appellant’s evidence does *337not provide a defense to plaintiffs cause of action for foreclosure. Codefendant James Ogle’s testimony that he had been involved in sale-leasebacks with other people did not suggest plaintiffs involvement in these other transactions, but merely that plaintiff was just another of Ogle’s victims, and indeed such was the finding of the court in defendant Taylor’s fraud action against Ogle. Given the evidence that plaintiff too was a victim of Ogle’s fraud, it is pure speculation for appellant to argue that wrongdoing on plaintiffs part is indicated by the fact that plaintiff gave appellant’s check to Ogle. Concur— Wallach, J. P., Ross, Rubin, Nardelli and Williams, JJ.